 
Exhibit 10.6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
SECURITY AGREEMENT
 
 This Security Agreement (this “Security Agreement”), dated as of October 28,
2011, is executed by EnSurge, Inc., a Nevada corporation (“Debtor”), in favor of
Stewart Flink, an individual, as Buyers’ Agent (“Agent”) for and in behalf of
each of Next View Capital L.P., a limited partnership (“Next View”), and Zadar
LLC, a Delaware limited liability company (“Zadar LLC,” and together with Next
View, “Secured Party”).
 
A.           Debtor has issued to each of Next View and Zadar LLC certain
Secured Convertible Promissory Notes of even date herewith, each in the face
amount of $605,000.00 (the “Notes”).
 
B.           In order to induce each of Next View and Zadar LLC to extend the
credit evidenced by the Notes, Debtor has agreed to enter into this Security
Agreement and to grant Secured Party the security interest in the Collateral (as
defined below) described below.
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:
 
1.           Definitions and Interpretation.  When used in this Security
Agreement, the following terms have the following respective meanings:
 
“Collateral” has the meaning given to that term in Section 2 hereof.
 
“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.
 
“Obligations” means (a) all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by Debtor to Secured Party or any affiliate of Secured
Party of every kind and description, now existing or hereafter arising, whether
created by the Notes, this Security Agreement, that certain Securities Purchase
Agreement of even date herewith, entered into by and among Debtor, EnSurge NM,
LLC, a Utah limited liability company, Next View, Zadar LLC and Agent (the
“Purchase Agreement”), any other Transaction Documents (as defined in the
Purchase Agreement), any modification or amendment to any of the foregoing,
guaranty of payment or other contract or by a quasi-contract, tort, statute or
other operation of law, whether incurred directly to Secured Party or as an
affiliate of Secured Party or acquired by Secured Party or an affiliate of
Secured Party by purchase, pledge or otherwise, (b) all costs and expenses,
including attorneys’ fees, incurred by Secured Party or any affiliate of Secured
Party in connection with the Notes or in connection with the collection of any
portion of the indebtedness described in the foregoing clause (a), (c) the
payment of all other sums, with interest thereon, advanced in accordance
herewith to protect the security of this Security Agreement, and (d) the
performance of the covenants and agreements of Debtor contained in this Security
Agreement and all other Transaction Documents.

 
 

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings; (c) Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, performance and return of
money bonds and other similar obligations, incurred in the ordinary course of
business, whether pursuant to statutory requirements, common law or consensual
arrangements; (d) Liens in favor of Secured Party under this Security
Agreement; (e) Liens securing obligations under a capital lease if such Liens do
not extend to property other than the property leased under such capital lease;
and (f) Liens upon any equipment acquired or held by Debtor to secure the
purchase price of such equipment or indebtedness incurred solely for the purpose
of financing the acquisition of such equipment, so long as such Lien extends
only to the equipment financed, and any accessions, replacements, substitutions
and proceeds (including insurance proceeds) thereof or thereto.
 
“UCC” means the Uniform Commercial Code as in effect in the State of Nevada from
time to time.
 
Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.
 
2.           Grant of Security Interest.  As security for the Obligations,
Debtor hereby pledges to Agent for and in behalf of Secured Party and grants to
Agent for and in behalf of Secured Party a security interest in all right, title
and interests of Debtor in and to the property described in Schedule A hereto
and all proceeds, products, and accessions thereof (collectively, the
“Collateral”).
 
3.           Authorization to File Financing Statements.  Debtor hereby
irrevocably authorizes Agent at any time and from time to time to file in any
filing office in any Uniform Commercial Code jurisdiction or other jurisdiction
of Debtor any financing statements or documents having a similar effect and
amendments thereto that provide any other information required by the Uniform
Commercial Code (or similar law of any non United States jurisdiction, if
applicable) such state or jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether Debtor is
an organization, the type of organization and any organization identification
number issued to Debtor. Debtor agrees to furnish any such information to
Secured Party promptly upon Secured Party’s request.
 
4.           General Representations and Warranties.  Debtor represents and
warrants to Secured Party that (a) Debtor is the owner of the Collateral and
that no other person has any right, title, claim or interest (by way of Lien or
otherwise) in, against or to the Collateral, other than Permitted Liens, and
(b) upon the filing of UCC-1 financing statements with the Nevada Secretary of
State, Secured Party shall have a perfected security interest in the Collateral
to the extent that a security interest in the Collateral can be perfected by
such filing, except for Permitted Liens.

 
2

--------------------------------------------------------------------------------

 
 
5.           Additional Covenants.  Debtor hereby agrees:
 
(a)      to perform all acts that may be necessary to maintain, preserve,
protect and perfect in the Collateral, the Lien granted to Secured Party
therein, and the perfection and priority of such Lien, except for Permitted
Liens;
 
(b)      to procure, execute and deliver from time to time any endorsements,
assignments, financing statements and other writings reasonably deemed necessary
or appropriate by Agent to perfect, maintain and protect Secured Party’s Lien
hereunder and the priority thereof;
 
(c)      to provide at least fifteen (15) days prior written notice to Agent of
any of the following events: (i) any changes or alterations of Debtor’s name,
(ii) any changes with respect to Debtor’s address or principal place of
business, (iii) any changes in the location of any Collateral, or (iv) the
formation of any subsidiaries of Debtor;
 
(d)      upon Agent’s request, to endorse, assign and deliver any promissory
notes included in the Collateral to Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as Secured Party
may from time to time specify;
 
(e)      to the extent the Collateral is not delivered to Agent pursuant to this
Security Agreement, to keep the Collateral at the principal office of Debtor and
not to remove the Collateral from such location without providing at least
thirty (30) days prior written notice to Agent; and
 
(f)      not to sell or otherwise dispose, or offer to sell or otherwise
dispose, of the Collateral or any interest therein.
 
6.           Authorized Action by Secured Party.  Debtor hereby irrevocably
appoints Agent, on behalf of Secured Party, as its attorney-in-fact (which
appointment is coupled with an interest) and agrees that Agent, on behalf of
Secured Party, may perform (but Agent shall not be obligated to and shall incur
no liability to Debtor or any third party for failure so to do) any act which
Debtor is obligated by this Security Agreement to perform, and to exercise such
rights and powers as Debtor might exercise with respect to the Collateral,
including the right to (a) collect by legal proceedings or otherwise and
endorse, receive and receipt for all dividends, interest, payments, proceeds and
other sums and property now or hereafter payable on or on account of the
Collateral; (b) execute and file UCC financing statements and other documents,
instruments and agreements required hereunder; and (c) take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or useful to accomplish the purposes of this Security Agreement;
provided, however, that Agent shall not exercise any such powers granted
pursuant to subsection (a) prior to the occurrence of an Event of Default (as
defined in the Notes) and shall only exercise such powers during the continuance
of an Event of Default. The powers conferred on Agent under this Section 6 are
solely to protect its interests in the Collateral and shall not impose any duty
upon it to exercise any such powers. Agent shall be accountable only for the
amounts that it actually receives as a result of the exercise of such powers,
and neither Agent, nor Secured Party or any of their respective stockholders,
directors, officers, managers, employees or agents shall be responsible to
Debtor for any act or failure to act, except with respect to Agent’s own gross
negligence or willful misconduct.

 
3

--------------------------------------------------------------------------------

 
 
7.           Default and Remedies.
 
(a)           Default.  Debtor shall be deemed in default under this Security
Agreement upon the occurrence of an Event of Default (as defined in the Notes).
 
(b)           Remedies.  Upon the occurrence of any such Event of Default,
Secured Party shall have the rights of a secured creditor under the UCC, all
rights granted by this Security Agreement and by law, including, without
limiting the foregoing, (i) the right to require Debtor to assemble the
Collateral and make it available to Agent at a place to be designated by Agent,
and (ii) the right to take possession of the Collateral, and for that purpose
Agent may enter upon premises on which the Collateral may be situated and remove
the Collateral therefrom.  Debtor hereby agrees that fifteen (15) days’ notice
of a public sale of any Collateral or notice of the date after which a private
sale of any Collateral may take place is reasonable.  In addition, Debtor waives
any and all rights that it may have to a judicial hearing in advance of the
enforcement of any of Secured Party’s rights and remedies hereunder, including,
without limitation, Secured Party’s right following an Event of Default to take
immediate possession of Collateral and to exercise Secured Party’s rights and
remedies with respect thereto.  Agent may also have a receiver appointed to take
charge of all or any portion of the Collateral and to exercise all rights of
Secured Party under this Agreement.  Agent may exercise any of its rights under
this Section 7(b) without demand or notice of any kind.  The remedies in this
Security Agreement, including without limitation this Section 7(b), are in
addition to, not in limitation of, any other right, power, privilege, or remedy,
either in law, in equity, or otherwise, to which Secured Party may be
entitled.  No failure or delay on the part of Agent or Secured party in
exercising any right, power, or remedy will operate as a waiver thereof, nor
will any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder.  All of Secured
Party’s rights and remedies, whether evidenced by this Agreement or by any other
agreement, instrument or document shall be cumulative and may be exercised
singularly or concurrently.
 
(c)           Standards for Exercising Rights and Remedies. To the extent that
applicable law imposes duties on Secured Party to exercise remedies in a
commercially reasonable manner, Debtor acknowledges and agrees that it is not
commercially unreasonable for Agent (i) to fail to incur expenses reasonably
deemed significant by Agent to prepare Collateral for disposition, (ii) to fail
to obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (iv) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other persons, whether or not in the
same business as Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (vii) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (viii) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (ix) to dispose of assets in wholesale rather than retail
markets, (x) to disclaim disposition warranties, (xi) to purchase insurance or
credit enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Debtor acknowledges that the purpose of
this Section is to provide non-exhaustive indications of what actions or
omissions by Agent would fulfill Agent’s duties under the UCC in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed to fail to fulfill such duties solely on account of
not being indicated in this Section. Without limitation upon the foregoing,
nothing contained in this Section shall be construed to grant any rights to
Debtor or to impose any duties on Agent or Secured Party that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section.

 
4

--------------------------------------------------------------------------------

 
 
(d)           Application of Collateral Proceeds.  The proceeds and/or avails of
the Collateral, or any part thereof, and the proceeds and the avails of any
remedy hereunder (as well as any other amounts of any kind held by Agent at the
time of, or received by Agent after, the occurrence of an Event of Default)
shall be paid to and applied as follows:
 
(i)      First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Agent;
 
(ii)      Second, to the payment to Secured Party of the amount then owing or
unpaid on the Notes (to be applied first to accrued interest and second to
outstanding principal) pro rata to each of Next View and Zadar LLC based on the
outstanding amounts of each of their respective Notes as of the date of payment;
and
 
(iii)                 Third, to the payment of the surplus, if any, to Debtor,
its successors and assigns, or to whosoever may be lawfully entitled to receive
the same.
 
In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.
 
8.           Miscellaneous.


(a)           Notices.  Except as otherwise provided herein, all notices,
requests, demands, consents, instructions or other communications to or upon
Debtor, Agent or Secured Party under this Security Agreement shall be directed
as set forth below (or as the recipient thereof shall otherwise have directed in
writing in accordance herewith) in a manner set forth below and will be deemed
effectively given the earlier of (i) when received, (ii) when delivered
personally, (iii) one business day after being delivered by facsimile, email or
other form of electronic communication (with receipt of appropriate confirmation
and provided that notice of an Event of Default may not be provided by email),
(iv) one business day after being deposited with an overnight courier service of
recognized standing, or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.

 
5

--------------------------------------------------------------------------------

 
 

 
Debtor:
EnSurge, Inc.
   
Attn: Jordan Estra
   
2825 East Cottonwood Parkway, Suite 500
   
Salt Lake City, Utah 84121
       
Next View:
Next View Capital L.P.
   
Attn: Stewart Flink
   
180 Crestview Drive
   
Deerfield, IL 60015
       
Agent:
               
Zadar LLC:
 

 
(b)           Nonwaiver.  No failure or delay on Agent or Secured Party’s part
in exercising any right hereunder shall operate as a waiver thereof or of any
other right nor shall any single or partial exercise of any such right preclude
any other further exercise thereof or of any other right.
 
(c)           Amendments and Waivers.  This Security Agreement may not be
amended or modified, nor may any of its terms be waived, except by written
instruments signed by Debtor and Secured Party. Each waiver or consent under any
provision hereof shall be effective only in the specific instances for the
purpose for which given.
 
(d)           Assignment.  This Security Agreement shall be binding upon and
inure to the benefit of Secured Party, Agent and Debtor and their respective
successors and assigns; provided, however, that Debtor may not sell, assign or
delegate rights and obligations hereunder without the prior written consent of
Agent.
 
(e)           Cumulative Rights, etc.  The rights, powers and remedies of
Secured Party under this Security Agreement shall be in addition to all rights,
powers and remedies given to Secured Party by virtue of any applicable law, rule
or regulation of any governmental authority, or the Notes, all of which rights,
powers, and remedies shall be cumulative and may be exercised successively or
concurrently without impairing Secured Party’s rights hereunder.  Debtor waives
any right to require Secured Party to proceed against any person or entity or to
exhaust any Collateral or to pursue any remedy in Secured Party’s power.

 
6

--------------------------------------------------------------------------------

 

 
(f)                      Partial Invalidity.  If any part of this Security
Agreement is construed to be in violation of any law, such part shall be
modified to achieve the objective of the parties to the fullest extent permitted
and the balance of this Agreement shall remain in full force and effect.
 
(g)           Expenses.  Debtor shall pay on demand all reasonable fees and
expenses, including reasonable attorneys’ fees and expenses, incurred by Agent
in connection with the custody, preservation or sale of, or other realization
on, any of the Collateral or the enforcement or attempt to enforce any of the
Obligations which are not performed as and when required by this Security
Agreement.
 
(h)           Entire Agreement.  This Security Agreement and the other
Transaction Documents, taken together, constitute and contain the entire
agreement of Debtor and Secured Party with respect to this particular matter and
supersede any and all prior agreements, negotiations, correspondence,
understandings and communications between the parties, whether written or oral,
respecting the subject matter hereof.
 
(i)           Governing Law; Venue.  Except as otherwise specifically set forth
herein, the parties expressly agree that this Agreement shall be governed solely
by the laws of the State of Utah, without regard to its principles of conflict
of laws. Debtor hereby expressly consents to the personal jurisdiction of the
state and federal courts located in or about Salt Lake County, Utah for any
action or proceeding arising from or relating to this Agreement, waives, to the
maximum extent permitted by law, any argument that venue in any such forum is
not convenient, and agrees that any such action or proceeding shall only be
venued in such courts.
 
(j)           Counterparts.  This Security Agreement may be executed in any
number of counterparts, each of which shall be an original and all of which
together shall constitute one instrument.  Facsimile copies of signed signature
pages will be deemed binding originals.
 
(k)           Termination of Security Interest.  Upon the payment in full of all
Obligations, the security interest granted herein shall terminate and all rights
to the Collateral shall revert to Debtor. Upon such termination, Secured Party
hereby authorizes Debtor to file any UCC termination statements necessary to
effect such termination and Secured Party will execute and deliver to Debtor any
additional documents or instruments as Debtor shall reasonably request to
evidence such termination.
 
[Remainder of page intentionally left blank]

 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Secured Party and Debtor have caused this Security Agreement
to be executed as of the day and year first above written.
 


NEXT VIEW:
 
NEXT VIEW CAPITAL L.P.
 
 
 
 
By: /s/ Stewart Flink    
Stewart Flink, Manager


ZADAR LLC:






By: /s/ Stewart
Flink                                                                
Name: Stewart
Flink                                                                
Title: Manager                                                                




DEBTOR:


ENSURGE, INC.




By: /s/ Jordan Estra                                                      
Name: Jordan Estra                                                      
Title: CEO & President                                                      

[Signature Page to Security Agreement]


 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE A
 
TO SECURITY AGREEMENT
 
All right, title, interest, claims and demands of Debtor in and to the following
property:
 
(i)           All goods and equipment now owned or hereafter acquired,
including, without limitation, all equipment, computer equipment, office
equipment, machinery, fixtures, vehicles, and any interest in any of the
foregoing, and all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing, wherever
located;
 
(ii)           All inventory now owned or hereafter acquired, including, without
limitation, all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products including such
inventory as is temporarily out of Debtor’s custody or possession or in transit
and including any returns upon any accounts or other proceeds, including
insurance proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above, and Debtor’s
books relating to any of the foregoing;
 
(iii)           All accounts receivable, contract rights, general intangibles,
health care insurance receivables, payment intangibles and commercial tort
claims, now owned or hereafter acquired, including, without limitation, all
patents, patent rights (and applications and registrations therefor), trademarks
and service marks (and applications and registrations therefor), inventions,
copyrights, mask works (and applications and registrations therefor), trade
names, trade styles, software and computer programs including source code, trade
secrets, methods, processes, know how, drawings, specifications, descriptions,
and all memoranda, notes, and records with respect to any research and
development, goodwill, license agreements, franchise agreements, blueprints,
drawings, purchase orders, customer lists, route lists, infringements, claims,
computer programs, computer disks, computer tapes, literature, reports,
catalogs, design rights, income tax refunds, payments of insurance and rights to
payment of any kind and whether in tangible or intangible form or contained on
magnetic media readable by machine together with all such magnetic media;
 
(iv)           All now existing and hereafter arising accounts, contract rights,
royalties, license rights and all other forms of obligations owing to Debtor
arising out of the sale or lease of goods, the licensing of technology or the
rendering of services by Debtor (subject, in each case, to the contractual
rights of third parties to require funds received by Debtor to be expended in a
particular manner), whether or not earned by performance, and any and all credit
insurance, guaranties, and other security therefor, as well as all merchandise
returned to or reclaimed by Debtor and Debtor’s books relating to any of the
foregoing.
 
(v)           All of Debtor’s rights under that certain Amended and Restated
Precious Metals Processing Agreement dated on or about August 10, 2011 between
Debtor, on the one hand, and Walter O. Breeding, WOB Equities, Inc., and the
Breeding Family Estate Trust, on the other hand;
 
(vi)           All documents, cash, deposit accounts, letters of credit, letter
of credit rights, supporting obligations, certificates of deposit, instruments,
chattel paper, electronic chattel paper, tangible chattel paper and investment
property, including, without limitation, all securities, whether certificated or
uncertificated, security entitlements, securities accounts, commodity contracts
and commodity accounts, and all financial assets held in any securities account
or otherwise, wherever located, now owned or hereafter acquired and Debtor’s
books relating to the foregoing;
 
(vii)           All other goods and personal property of Debtor, wherever
located, whether tangible or intangible, and whether now owned or hereafter
acquired; and
 
(viii)           Any and all claims, rights and interests in any of the above
and all substitutions for, additions and accessions to and proceeds and products
thereof, including, without limitation, insurance, condemnation, requisition or
similar payments and the proceeds thereof.
 

--------------------------------------------------------------------------------